Citation Nr: 1223520	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-36 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to June 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from June 2007 rating decision in which the RO denied service connection for a bilateral foot condition.  The Veteran filed a notice of disagreement in June 2008, and was issued a statement of the case in September 2008.  The Veteran filed a substantive appeal in November 2008.  The Board notes that, although the date of the Veteran's substantive appeal has been recorded by the RO, the substantive appeal form itself is missing from the claims file.

The Veteran requested a hearing before a Decision Review Officer (DRO) at her local RO in her notice of disagreement.  Based on the correspondences of record, the Board surmises that the Veteran changed this request to one for a Travel Board hearing before a Veterans Law Judge at the RO.  A June 2010 letter informed the Veteran that her hearing was scheduled for July 2010.  The hearing notification was returned by the U.S. Postal Service as undeliverable, and the Veteran failed to report for the scheduled hearing.  

The Veteran was scheduled for another hearing in October 2010, and notice was sent to her correct address in September 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In April 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include arranging for a VA podiatry examination.  On remand, the RO was also directed to verify that the Veteran, in fact, served from July 1981 to June 1987.  After completing the requested development, the AMC continued to deny the claim for service connection for a bilateral foot disability (as reflected in a March 2012 supplemental statement of the case) and returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its April 2011, the Board remanded the matter on appeal for the RO to arrange for the Veteran to undergo VA podiatry examination, by an appropriate physician, at a VA medical facility.  The Board specifically directed the examiner to clearly identify all current bilateral foot disabilities.  With respect to each foot disability found on examination, the physician was to offer an opinion, based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, or is medically related to, service.  

Review of the record reflects that, in August 2011, the RO requested the VA examination, that was directed in the Board's remand.  The record reflects that the Veteran underwent examination in August 2011.  The examiner indicated the claims file was not available for review, but he was able to review the available electronic VA medical records.  He noted the Veteran's reported in-service medical history, and the VA medical records reflecting that the Veteran underwent left foot surgery in November 2010.  The examiner found residual postoperative changes from surgery to her left foot and opined that the Veteran's bilateral foot condition should be evaluated by a board-certified podiatrist in order to determine whether there is an association between her bilateral foot condition and her military service.  A September 2011 addendum to this examination report indicates that the claims file was reviewed and again opined that the Veteran should be evaluated by a board-certified podiatrist to determine the association of her bilateral foot condition with her military service.  

The Veteran's claims file was sent to a podiatrist in December 2011.  The podiatrist noted that the Veteran's service treatment records document the following foot disabilities: tendonitis in interspace, surgical correction of hammertoe, tinea pedis, and bilateral foot surgery.  The podiatrist noted that the Veteran's April 1987 separation examination report shows that the Veteran's feet were documented as normal at the time of her separation.  Based on a review of the claims file, the podiatrist opined that the Veteran's "[bilateral] foot condition does not appear to be related to her military service.  The foot conditions that were treated during her military service and documented in the c-file are unrelated to her present[] foot condition."  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that the examination provided by the August 2011 VA examination and the opinion provided by the VA podiatrist in November 2011 are inadequate.  In this regard, the August 2011 examination report merely notes "residual postoperative changes from surgery to her left foot" on physical examination.  In addition, the November 2011 opinion fails to diagnose any specific foot disability and provides no rationale for her conclusion that the Veteran's current "foot condition" was not related to the foot conditions that were treated in service.  As the specific diagnoses and etiology are the central inquiries of this claim, a new VA examination and etiology opinion are necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, the RO should arrange for the Veteran to undergo a new VA podiatry examination, by an appropriate physician, at a VA medical facility.  The examiner should clearly identify all current bilateral foot disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  In rendering the requested opinion, the physician should specifically consider the service treatment records, VA treatment records, and all other post-service treatment records, as well as the Veteran's contentions.  A complete rationale should be provided for all opinions. 

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC,  for the following action:

1.  The RO should send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.  

The RO's letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA podiatry examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current bilateral foot disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records, VA treatment records, and all other post-service treatment records, as well as the Veteran's contentions.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


